RECEIVED

ees WESTERN DISTRICT OF LOUISIANA
WESTERN GiGtRICT Gr LOUISIA ALEXANDRIA DIVISION
TYVON TURNER CIVIL ACTION NO. 1:17-CV-00922-P
VERSUS JUDGE DEE D. DRELL
WARDEN DEVILLE, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 21), noting the absence of objections
thereto, and concurring in part with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that Deville’s motion for summary judgment is GRANTED.
Turner’s §1983 claims against Deville are DISMISSED WITH PREJUDICE and
Turner’s state law negligence claims against Deville are DISMISSED WITHOUT
PREJUDICE.

In so ruling, we note the Magistrate Judge recommended dismissal of all state
claims. Doing so as to Defendant Tolar would be improper at this time because

summary judgment was only sought on behalf of Warden Deville.

SIGNED this 2 gy day of July 2019, at Alexandria, Louisiana.

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
